 


IMPORTANT NOTICE


THIS SECURITIES PURCHASE AGREEMENT (THIS “PURCHASE AGREEMENT”) CONTAINS CERTAIN
REPRESENTATIONS AND WARRANTIES (THE “REPRESENTATIONS”) MADE BY LIVEDEAL, INC.
(THE “COMPANY”) IN FAVOR OF THE PURCHASERS IDENTIFIED ON THE SIGNATURE PAGES TO
THE PURCHASE AGREEMENT.  NO PERSON, OTHER THAN THE PURCHASERS, IS ENTITLED TO
RELY ON SUCH REPRESENTATIONS.  THE PURCHASE AGREEMENT IS FILED IN ACCORDANCE
WITH THE RULES OF THE SECURITIES AND EXCHANGE COMMISSION AS A MATERIAL
DEFINITIVE AGREEMENT, AND IS INTENDED BY THE COMPANY SOLELY AS A RECORD OF THE
AGREEMENT REACHED BY THE PARTIES THERETO.  THE FILING OF THE PURCHASE AGREEMENT
IS NOT INTENDED AS A MECHANISM TO UPDATE, SUPERSEDE OR OTHERWISE MODIFY THE
COMPANY’S PRIOR DISCLOSURES OF INFORMATION AND RISKS CONCERNING THE COMPANY AND
ITS BUSINESS.


INVESTORS AND POTENTIAL INVESTORS SHOULD ALSO BE AWARE THAT (1) THE
REPRESENTATIONS ARE QUALIFIED BY INFORMATION CONTAINED IN THE COMPANY’S PRIOR
FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION, AND (2) CERTAIN
REPRESENTATIONS ARE NOT INTENDED TO BE AFFIRMATIVE REPRESENTATIONS OF FACTS,
SITUATIONS OR CIRCUMSTANCES, BUT ARE INSTEAD DESIGNED AND INTENDED TO ALLOCATE
CERTAIN RISKS BETWEEN THE COMPANY, ON THE ONE HAND, AND THE PURCHASERS, ON THE
OTHER HAND.  THE USE OF REPRESENTATIONS TO ALLOCATE RISK IS A STANDARDDEVICE IN
AGREEMENTS LIKE THE PURCHASE AGREEMENT.


ACCORDINGLY, STOCKHOLDERS, INVESTORS AND POTENTIAL INVESTORS SHOULD NOT RELY ON
THE REPRESENTATIONS AS AFFIRMATIONS OR CHARACTERIZATIONS OF INFORMATION
CONCERNING THE COMPANY AS OF THE DATE OF THE PURCHASE AGREEMENT, OR AS OF ANY
OTHER DATE.

 
Securities Purchase Agreement


 
1

--------------------------------------------------------------------------------

 


SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (together with all exhibits, appendices and
schedules hereto, as amended, supplemented, or otherwise modified from time to
time, this “Agreement”) is made and entered into as of December 12, 2011, by and
among LiveDeal, Inc., a Nevada corporation (together with its successors, the
“Company”), and the several purchasers identified on the signature pages hereto
(each, together with its successors and permitted assigns, a “Purchaser” and
collectively, together with their respective successors and permitted assigns,
the “Purchasers”).
 
RECITALS
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Purchasers,
and the Purchasers, severally and not jointly, desire to purchase from the
Company, certain securities of the Company, as more fully described in this
Agreement.
 
AGREEMENT
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers,
intending to be legally bound, hereby agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings ascribed thereto in this Section 1.1:
 
“Accredited Investor” means an accredited investor, as defined in Rule 501(a)
promulgated by the Commission under the Securities Act.
 
 “Action” means any action, appeal, petition, plea, charge, complaint, claim,
suit, demand, litigation, arbitration, mediation, hearing, inquiry,
investigation, audit or similar event, occurrence, or proceeding, in each case
filed, commenced, brought, conducted or heard with, by or before, or otherwise
involving, any Governmental Authority, arbitrator, mediator, Trading Market,
stock exchange or stock trading facility, whether (i) civil, criminal,
administrative, judicial or investigative, (ii) formal or informal,
(iii) public, private or otherwise, or (iv) at law, in equity or otherwise.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.  With respect to
a Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.
 
“Board” means the board of directors of the Company.

 
“Business Day” means any day except (i) any Saturday, (ii) any Sunday, (iii) any
federal legal holiday, and (iv) any day on which banking institutions in the
State of New York are authorized or required by law or other governmental action
to close.
 
Securities Purchase Agreement


 
2

--------------------------------------------------------------------------------

 
 
“Bylaws” means the bylaws of the Company.
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
ARTICLE II.
 
“Closing Date” means the date of the Closing.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
any debt, preferred stock, rights, options, warrants or other instrument that is
at any time, in one transaction or in a series of transactions, convertible into
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.
 
“Disclosure Materials” means (i) with respect to the date hereof, all SEC
Reports (as defined in Section 3.23) filed prior to the date hereof and the
Disclosure Schedules (as defined in the preamble ofARTICLE III), and (ii) with
respect to the Closing Date, all SEC Reports filed prior to the Closing Date and
the Disclosure Schedules.
 
“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.
 
“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC
Bulletin Board (or their respective successors).
 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
 
“Governmental Authority” means any (i) nation, state, county, city, town,
borough, village, district or other jurisdiction, (ii) supranational, national,
federal, state, local, municipal, foreign or other government,
(iii) multi-national organization or body, (iii) foreign or domestic stock
exchange, stock market or inter-dealer or automatic quotation system, including
any Trading Market,(vi) foreign or domestic securities association or similar
self-regulatory organization, including the Financial Industry Regulatory
Authority, (v) supranational, national, federal, state, local, municipal,
foreign or other (A) governmental or quasi-governmental authority of any nature,
including any legislature, agency, board, bureau, branch, department, division,
commission, instrumentality, court, tribunal, magistrate, justice or other
entity exercising governmental or quasi-governmental powers, (B) body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, military, regulatory or taxing authority or power, or
(C) quasi-governmental or private body exercising any judicial, executive,
regulatory, taxing or any other governmental or quasi-governmental authority, or
(vii) official of any of the foregoing.
 
“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP (as defined below).
 
Securities Purchase Agreement
 
 
3

--------------------------------------------------------------------------------

 
 
“Intellectual Property Rights” means (i) worldwide patents, patent applications,
invention disclosures and other rights of invention, filed with any Governmental
Authority, and all reissues, divisions, renewals, extensions, provisionals,
continuations and continuations-in-part thereof and all reexamined patents or
other applications or patents claiming the benefit of the filing date of any of
the foregoing (collectively, “Patents”); (ii) worldwide (1) registered
trademarks and service marks and registrations and applications for such
registrations, and (2) unregistered trademarks and service marks, trade names,
fictitious business names, corporate names, trade dress, logos, product names
and slogans, including any common law rights; in each case together with the
goodwill associated therewith (collectively, “Trademarks”); (iii) worldwide
(1) registered copyrights in published or unpublished works, mask work rights
and similar rights, including rights created under Sections 901-914 of Title 17
of the United States Code, mask work registrations, and copyright applications
for registration, including any renewals thereof, and (2) copyrightable works
and other rights of authorship in published or unpublished works (collectively,
“Copyrights”); (iv) worldwide (1) internet domain names; (2) website content;
(3) telephone numbers; and (4) moral rights and publicity rights (collectively,
“Owned Rights”); (iv) any computer program or other software (irrespective of
the type of hardware for which it is intended), including firmware and other
software embedded in hardware devices, whether in the form of source code,
assembly code, script, interpreted language, instruction sets or binary or
object code (including compiled and executable programs), including any library,
component or module of any of the foregoing, including, in the case of source
code, any related images, videos, icons, audio or other multimedia data or
files, data files, and header, development or compilations tools, scripts, and
files (collectively, “Software”), and (v) worldwide confidential or proprietary
information or trade secrets, including technical information, inventions and
discoveries (whether or not patentable and whether or not reduced to practice)
and improvements thereto, know-how, processes, discoveries, developments,
designs, techniques, plans, schematics, drawings, formulas, patterns,
compilations, databases, database schemas, specifications, technical data,
inventions, concepts, ideas, devices, methods, and processes (collectively,
“Proprietary Information”); and includes any rights to exclude others from using
or appropriating any Intellectual Property Rights, including the rights to sue
for or assets claims against and remedies against past, present or future
infringements or misappropriations of any or all of the foregoing and rights of
priority and protection of interests therein, and any other proprietary,
intellectual property or other rights relating to any or all of the foregoing
anywhere in the world.
 
“Investment Amount” means, with respect to each Purchaser, the investment amount
set forth under such Purchaser’s name on the signature pages hereof next to the
label “Investment Amount”.
 
“Laws” means any federal, state, local, domestic, foreign, international or
multi-national law (statutory, common, or otherwise), constitution, treaty,
statute, code, order, writ, injunction, decree, award, stipulation, ordinance,
administrative doctrine, equitable principle, code, rule, regulation, executive
order, request, or other similar authority enacted, adopted, promulgated, or
applied by any Governmental Authority, each as amended and in effect from time
to time.
 
“Lead Purchasers” means the Purchasers on the first three of the Purchaser
signature pages hereto.
 
“Liability” means any liability or obligation of any kind, character or
description, whether known or unknown, absolute or contingent, matured or
unmatured, disputed or undisputed, secured or unsecured, conditional or
unconditional, accrued or unaccrued, liquidated or unliquidated, vested or
unvested, joint or several, due or to become due, executory, determined,
determinable or otherwise, and whether or not the same is required to be accrued
on financial statements.  The related term “Liable” has the correlative meaning.
 
Securities Purchase Agreement
 
 
4

--------------------------------------------------------------------------------

 
 
“Lien”means any deed of trust, mortgage, pledge, hypothecation, assignment,
deposit or preferential arrangement, right of first refusal, charge,
encumbrance, lien, statutory lien of any kind or nature (including landlord’s,
warehousemen’s, carriers’, mechanics’, suppliers’, materialmen’s, repairmen’s or
other like liens), or other security agreement or security interest of any kind
or nature whatsoever, including any conditional sale or other title retention
agreement and any capital or financing lease having substantially the same
economic effect as any of the foregoing, but excluding anynon-exclusive license
of intellectual property and any restriction imposed under applicable securities
laws.
 
“Loan Agreement” means that certain Loan Agreement, made the 13th day of May,
2011, by and among the Company, Local Marketing Experts, Inc., a Nevada
corporation, Velocity Marketing Concepts, Inc., a Nevada corporation, 247
Marketing, LLC a Nevada limited liability company, Telco Billing, Inc., a Nevada
corporation, Telco of Canada, Inc. a Nevada corporation, LiveDeal, Inc., a
California corporation, and the Secured Lender, as amended, supplemented or
otherwise modified from time to time.
 
“Losses” means, without duplication, any and all damages, losses (including
losses due to business interruption or operation shutdowns, increased costs of
operation, and the loss of any available tax deduction, and including special,
exemplary, punitive or incidental losses or damages), deficiencies, costs of
mitigation or avoidance, Liabilities, expenses of whatever nature, costs
(including increased costs of business or operations), obligations, fines,
interest, penalties, and payments, whether incurred by or issued against a
Person, including (i) with respect to environmental liabilities and losses,
clean-up, remedial correction and responsive action, and (ii) with respect to
any Action or threatened Action, amounts paid in defense, settlement,
investigation and discovery, costs associated with obtaining injunctive relief,
administrative costs and expenses, reasonable fees and expenses of mediators,
arbitrators, attorneys, expert witnesses, accountants and other professional
advisors, and other out-of-pocket costs of investigation, preparation,
mediation, arbitration, and litigation in connection therewith.
 
“Necessary Purchasers” means, at any time of determination, one or more
Purchasers who at such time hold in the aggregate one-half or more of the Shares
then held by all Purchasers at such time.
 
“Organizational Documents” means, with respect to any entity, (i) if a
corporation, its articles or certificate of incorporation and its bylaws,
(ii) if a limited liability company, its articles or certificate of formation or
organization and its operating agreement, or (iii) if another type of entity,
any other charter, regulations or similar document, including contracts (such as
an operating agreement, trust agreement or instrument, or partnership
agreement), adopted, agreed, or filed in connection with the creation,
formation, organization, governance or management of such entity.
 
“Person” means an individual or corporation, partnership (general, limited or
limited liability), trust (business, statutory or other), association
(incorporated or unincorporated), joint venture, limited liability company,
joint stock company, government (or any branch, agency or subdivision thereof),
or any other entity of any kind or nature.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including an investigation or partial proceeding, such as a deposition),
whether commenced or threatened.
 
“Proceeds Account” means that certain account designated in Appendix 1 hereto.
 
Securities Purchase Agreement

 
5

--------------------------------------------------------------------------------

 
 
“Redomestication” means the redomestication of the Company from the State of
Nevada to the State of Delaware, which may be effected by the merger of the
Company with and into a newly formed, wholly-owned subsidiary of the Company
incorporated under the laws of the State of Delaware, with such subsidiary being
the surviving corporation; provided that immediately after giving effect to such
merger, each stockholder of the Company immediately preceding such merger will
own substantially the same percentage of the surviving Delaware corporation
common stock and preferred stock as it owned of the disappearing Nevada
corporation.
 
“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, by and among the Company and the
Purchasers, in the form of Exhibit A.
 
“Release Date” means the earlier to occur of (i) the date on which no Purchaser
holds any Shares, and (ii) the date on which each Purchaser is eligible to sell
Shares without volume or manner of sale limitations pursuant to Rule 144.
 
“Registered Intellectual Property” means, with respect to any Person, all
worldwide (i) Patents, (ii) registered Trademarks and registrations and
applications related thereto, (iii) registered internet domain names and
telephone numbers, and (iv) registered Copyrights and applications therefor; in
each case of clauses (i) through (iv) next preceding, that is owned by,
registered or filed in the name of, such Person or any subsidiary of such
Person.
 
“Registration Statement” means a registration statement covering the resale of
the Shares.
 
“Restructuring” means the formation of a new holding company (the “Holding
Company”) which will own 100% of the outstanding shares of the Company, which
may be effected by (a) the Company forming the Holding Company as a wholly-owned
subsidiary, (b) the Holding Company forming a wholly-owned subsidiary (“Merger
Sub”), and (c) Company merging with and into Merger Sub, with the Company being
the surviving corporation; provided that immediately after giving effect to such
merger, (i) each stockholder of any class or series of capital stock of the
Company immediately preceding such merger will own substantially the same
percentage of a substantially similar class or series of capital stock of the
Holding Company as it owned of the Company, and (ii) the Company will be a
direct or indirect wholly-owned subsidiary of such Holding Company.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.
 
“Secured Lender” means Everest Group LLC, a Nevada limited liability company,
and its successors and assigns under the Loan Agreement or the General Security
Agreement (as such term is defined in the Loan Agreement).
 
“Securities” means the Shares.
 
“Securities Act” means the United States Securities Act of 1933, as amended.
 
“Shares” means the shares of Common Stock issued to the Purchasers at the
Closing pursuant to this Agreement.
 
“Subsidiary” means any subsidiary of the Company that would be required to be
listed in an exhibit to the Company’s Annual Report on Form 10-K covering the
period in which the date of this Agreement falls.
 
Securities Purchase Agreement
 
 
6

--------------------------------------------------------------------------------

 
 
“Taxes” means (i) all taxes, levies, assessments, duties, imposts or other like
assessments, charges or fees (including estimated taxes, charges and fees),
including income, profits, corporations, advance corporation, gross receipts,
transfer, excise, property, sales, use value-added, ad valorem, license,
capital, wage, employment, payroll, withholding, social security, severance,
occupation, import, export, custom, stamp, alternative, add-on minimum,
environmental, franchise or other governmental taxes or charges, imposed by any
Governmental Authority (each, a “Tax Authority”), including any interest,
penalties or additions applicable or related thereto, (ii) all liability for the
payment of any amounts of the type described in clause (i) next preceding as the
result of being (or ceasing to be) a member of an affiliated, consolidated,
combined or unitary group (or being included (or required to be included) in any
Tax Return related thereto), and (iii) all liability for the payment of any
amounts as a result of an express or implied obligation to indemnify or
otherwise assume or succeed to the liability of any other Person with respect to
the payment of any amounts of the type described in clause (i) or (ii) next
preceding.
 
“Tax Return” means any report, return, statement, declaration, claim for refund,
information return or other written information (including any related or
supporting schedules, statements or information and any amendment thereto) filed
or required to be filed in connection with any Taxes, including the
administration of any Laws relating to any Taxes.
 
“Third Party Intellectual Property Rights” means, with respect to any Person,
any Intellectual Property Rights owned by, or exclusively licensed by, another
Person (other than by a subsidiary of such first Person or by a Person of which
such first Person is a subsidiary).
 
“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, (b) if the Common Stock is not then
listed or quoted and traded on its primary Trading Market, then a day on which
trading of the Common Stock occurs on any Eligible Market, or (c) if trading of
the Common Stock ceases to occur on any Eligible Market, any Business Day.
 
“Trading Market” means whichever of the Eligible Markets on which the Common
Stock is listed or quoted for trading on the date in question.  The primary
Trading Market on the date hereof is the NASDAQ Capital Market.
 
“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Transfer Agent Instructions, and any other certificates, agreements or other
documents delivered or deliverable at the Closing or executed in connection with
the transactions contemplated hereunder.
 
“Transfer Agent Instructions” means the Company’s irrevocable Transfer Agent
Instructions, substantially in the form of Exhibit B.
 
1.2          Headings; Construction.
 
(a)           The table of contents and headings herein are for convenience
only, do not constitute a part of the agreement of the parties, and shall not be
deemed to expand, limit or otherwise affect the construction of interpretation
of any provision hereof.
 
(b)           The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and the other Transaction Documents with the
assistance of legal counsel, and any rule of construction or interpretation
otherwise requiring this Agreement or any other Transaction Document to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof or thereof.  If an ambiguity or question of intent or
interpretation arises, this Agreement and each other Transaction Document shall
be construed as if drafted jointly by the parties hereto or thereto, as the case
may be, and no presumption or burden of proof shall arise favoring or
disfavoring any party because of the authorship of any provision of this
Agreement or such Transaction Document.
 
Securities Purchase Agreement
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           The parties intend that each representation, warranty and covenant
contained in this Agreement and the other Transaction Documents shall have
independent significance.  If any party has breached any representation,
warranty, or covenant contained herein or therein in any respect, the fact that
there exists another representation, warranty, or covenant relating to a similar
subject matter (regardless of the relative levels of specificity) which such
party has not breached, whether in the same Transaction Document or another
Transaction Document, shall not detract from or mitigate the fact that such
party is in breach of such first representation, warranty, or covenant.
 
(d)           For all purposes of this Agreement, except as otherwise expressly
provided or unless the context clearly otherwise requires:  (i) each reference
in this Agreement to any designated “Article,” “Section”, and other
subdivisions, or to any designated “Exhibit,” “Schedule” or “Appendix,” is to
the designated Article, Section or other subdivision of, or the designated
Exhibit, Schedule or Appendix to, this Agreement; (ii) references to any Person
includes such Person’s successors and assigns but, if applicable, only if such
successors and assigns are not prohibited by this Agreement, and reference to a
Person in a particular capacity excludes such Person in any other capacity or
individually; (ii) references to any agreement, document or instrument,
including any Organizational Document, means such agreement, document or
instrument as amended, supplemented, or otherwise modified and in effect from
time to time in accordance with the terms thereof and applicable law, and shall
be deemed to refer as well to all addenda, annexes, appendices, exhibits,
schedules and other items attached thereto, incorporated by reference therein or
otherwise made a part thereof; (iii) references to any Law means such Law as
amended, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, and includes rules and regulations promulgated thereunder,
and reference to any section or other provision of any Law means such section or
other provision from time to time in effect and constituting the substantive
amendment, codification, replacement or reenactment of such section or other
provision; (iv) references to “dollars” or “cash”, and the “$” symbol, shall
mean the lawful money of the United States of America; (v) with respect to the
determination of any period of time, “from” means “from and including” and “to”
means “to but excluding”; (vi) the words “include,” “includes,” and “including”
shall be deemed to be followed by the words “without limitation”; (vii) the term
“or” shall not be exclusive; (viii) pronouns in masculine, feminine, and neuter
genders shall be construed to include any other gender; (ix) whenever the
singular number is used, if required by the context, the same shall include the
plural, and vice versa; (x) the words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder,” and words of similar import refer to this Agreement as a
whole and not to any particular Article, Section or other subdivision hereof;
and (xi) all accounting terms shall be interpreted, and all accounting
determinations hereunder shall be made, in accordance with GAAP.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Closing.  Subject to the terms and conditions set forth in this
Agreement, on December 12, 2011 (or at such other time as the Company and the
Purchasers may from time to time agree in writing), the Company shall issue and
sell to each Purchaser, and each Purchaser shall, severally and not jointly,
purchase from the Company, the Shares representing such Purchaser’s Investment
Amount.  The Closing shall take place at the offices of Isaac Capital Group LLC,
3525 Del Mar Heights Road Suite 765, San Diego, California 92130,or at such
other location (including electronically over the internet) or times as the
Company and the Purchasers may agree.
 
Securities Purchase Agreement
  
 
8

--------------------------------------------------------------------------------

 
 
2.2          Closing Deliverables.
 
(a)           At the Closing, the Company shall deliver or cause to be delivered
to each Purchaser:
 
(i)           a certificate, registered in the name of such Purchaser,
evidencing the number of Shares as set forth under such Purchaser’s name on the
signature pages hereof next to the label “Shares”;
 
(ii)          the Registration Rights Agreement duly executed by the Company;
 
(iii)         the Transfer Agent Instructions;
 
(iv)        a duly executed certificate from the corporate secretary of the
Company, substantially in the form of Exhibit C;
 
(v)         a duly executed certificate from the chief executive officer and
chief financial officer of the Company, substantially in the form of Exhibit D;.
 
(vi)        a duly executed consent by the Secured Lender, in form and substance
reasonably satisfactory to such Purchaser, (1) consenting to the transactions
contemplated hereby, including the issuance and sale of the Securities, the use
of proceeds of the investment, the establishment of the Proceeds Account and the
restrictions thereon provided in the Bylaws and in Section 5.16, the
Redomestication and the Restructuring, (2) exempting the funds maintained in the
Proceeds Account from any Lien in favor of the Secured Lender and from repayment
of its loans to the Company (including in the event of a default under the loan
documents or upon maturity of the loans); and (3) consenting to the distribution
of all funds in the Proceeds Account to the parent holding company of the
Company upon the consummation of the Restructuring;
 
(vii)       evidence reasonably satisfactory to such Purchaser of the
termination of that certain Stock Purchase Agreement, dated as of August 29,
2011, by and among the Company and the parties listed on the signature page
thereto and that certain Stock Purchase Agreement, dated as of September 29,
2011, by and between the Company and the party listed on the signature pages
thereto;
 
(viii)      a copy of the decision of the NASDAQ Listing Qualifications
Department or Hearing Panel to extend the deadline for the Company to regain
compliance with NASDAQ Listing Rule 5550(b) until a date on or after the Closing
Date;
 
(ix)         a copy of the approval by the NASDAQ OMX Listing Center of the
Company’s Listing of Additional Shares Notification Form pertaining, inter alia,
to the issuance and sale of the Shares pursuant to this Agreement;
 
(x)          a long form good standing certificate from the Secretary of State
of the State of Nevada, dated not more than one Business Day prior to the
Closing Date, attesting the good standing of the Company in the State of Nevada;
and
 
(xi)         such other agreements, documents and certificates as such Purchaser
shall reasonably request in connection with the consummation of the transactions
contemplated by the Transaction Documents.
 
Securities Purchase Agreement

 
9

--------------------------------------------------------------------------------

 
 
(b)           At the Closing, each Purchaser shall deliver or cause to be
delivered to the Companysuch Purchaser’s Investment Amount for such Closing, in
United States dollars, by wire transfer or intra-bank transfer to the Proceeds
Account.
 
2.3          Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met or waived by the
Company:
 
(i)           the representations and warranties of each Purchaser made herein
shall be true and correct as of the date of this Agreement and shall be true and
correct as of the Closing Date, except for representations and warranties which
address matters only as of a particular date, which representations and
warranties shall be true and correct as of such date;
 
(ii)          all obligations, covenants and agreements of the Purchasers
required to be performed at or prior to the Closing Date shall have been
performed;
 
(iii)         the participation of all Purchasers in the Closing; and
 
(iv)        the delivery by the Purchasers of the items set forth in
Section 2.2(b).
 
(b)           The respective obligations of each Purchaser hereunder in
connection with the Closing are subject to the following conditions being met or
waived by such Purchaser:
 
(i)           the representations and warranties of the Company made herein
shall be true and correct as of the date of this Agreement and shall be true and
correct as of the Closing Date, except for representations and warranties which
address matters only as of a particular date, which representations and
warranties shall be true and correct as of such date (in each case giving effect
to the Disclosure Schedules);
 
(ii)          all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;
 
(iii)         the delivery by the Company to such Purchaser of the items set
forth in Section 2.2(a); and
 
(iv)        confirmation from the Company’s auditors that, after giving pro
forma effect to the payment of the aggregate Investment Amounts at the Closing,
the Company shall be in compliance with all applicable requirements for the
continued listing of the Common Stock on the Company’s principal Trading Market.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The parties acknowledge that the Company has concurrently with the execution and
delivery hereof by the Company delivered to the Purchasers disclosure schedules
setting forth exceptions to the representations and warranties made in this
ARTICLE III(the “Disclosure Schedules”).  The parties agree that the Company’s
disclosure of any matter or item in the Disclosure Schedules shall not
(i) constitute an acknowledgement that such matter or item is required to be
disclosed therein or is material to a representation or warranty set forth in
this Agreement,or (ii) be used as a basis for interpreting the terms “material,”
“materially,” “materiality” or “Material Adverse Effect” or any word or phrase
of similar import, and does not mean that such matter or item would, with any
other matter or item, have or be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect on the Company.  The Company hereby
makes the following representations and warranties to each Purchaser on the date
hereof and as of the Closing Date, subject to information set forth in the
Disclosure Materials, which shall qualify each subsection in this ARTICLE
IIIwhere such information is applicable:
 
Securities Purchase Agreement

 
10

--------------------------------------------------------------------------------

 
 
3.1           Organization and Qualification.  Each of the Company and each
Subsidiary is an a corporation or other business entity duly incorporated or
otherwise organized or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, organization or formation (as
applicable), with the requisite corporate or other entity power and authority to
own and use its properties and assets and to carry on its business as currently
conducted and as proposed to be conducted.  Each of the Company and each
Subsidiary is duly qualified to conduct business and is in good standing as a
foreign corporation or other foreign business entity in each jurisdiction in
which the nature of the business it conducts or the property it owns or controls
makes such qualification necessary, except where the failure to be so qualified
or in good standing, as the case may be, could not, individually or in the
aggregate, have or reasonably be expected to result in (i) an adverse effect on
the legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company and its consolidated
subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document (any of the events set forth in clauses (i), (ii) and (iii) next above,
a “Material Adverse Effect”).  Neither the Company nor any Subsidiary is in
violation or default of any of the provisions of its respective Organizational
Documents.  All direct and indirect subsidiaries of the Company are set forth in
the Disclosure Materials.  Except as set forth in the Disclosure Materials, the
Company owns, directly or indirectly, all of the capital stock, limited
liability company interests or other equity interests of each Subsidiary free
and clear of any Liens, and all the issued and outstanding shares of capital
stock, membership interests or other equity interests of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.
 
3.2           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary corporate action
on the part of the Company (other than any stockholder approval by the holders
of Common Stock which may be required to consummate the Redomestication or the
Restructuring), and no further action is required by the Company or its
stockholders in connection therewith (except as set forth in the parenthetical
next preceding).  Each Transaction Document has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles.
 
Securities Purchase Agreement

 
11

--------------------------------------------------------------------------------

 


3.3           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s Organizational
Documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing Company or Subsidiary indebtedness or otherwise)
to which the Company or any Subsidiary is a party or by which any property or
asset of the Company or any Subsidiary is bound or affected, or (iii) assuming
the accuracy of Purchasers’ representations and warranties and compliance by the
Purchasers of their respective covenants as set forth in this Agreement, result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any Governmental Authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.
 
3.4           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any Governmental Authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than the Company’s obligations with respect to the
filing of (i) Registration Statements in accordance with the Registration Rights
Agreement, (ii) a Form 8-K in accordance with Section 5.3, (iii) a Form D in
accordance with Regulation D promulgated by the Commission under the Securities
Act, and (iv) customary filings, including a plan or plans of merger or exchange
and a registration statement under the Securities Act, in connection with the
Redomestication and Restructuring.
 
3.5           Issuance of the Securities.  The Securities have been duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens.
 
3.6           Capitalization.  The number of shares and type of all authorized,
issued and outstanding capital stock of the Company is set forth in
Schedule 3.6.  Except as set forth in Schedule 3.6, no securities of the Company
are entitled to preemptive or similar rights, and no Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction
Documents.  Except as set forth in Schedule 3.6, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, directly or indirectly, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common
Stock, or securities or rights convertible or exchangeable into shares of Common
Stock.  The issue and sale of the Securities will not, immediately or with the
passage of time, obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers and their permitted
successors and assigns) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities.  All outstanding shares of capital stock of the Company have
been validly issued and are fully paid and nonassessable, and have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares were issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board or others is required for the
issuance and sale of the Securities.  There are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.
 
Securities Purchase Agreement

 
12

--------------------------------------------------------------------------------

 


3.7           Material Changes.  Since the date of the latest balance sheet
included within the SEC Reports, except as specifically disclosed in the
Disclosure Materials, (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any material liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not materially altered its method of
accounting or changed its principal registered public accounting firm, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders (in their capacity as stockholders) or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company equity compensation
plans.  The Company does not have any request for confidential treatment of
information pending before the Commission.
 
3.8           Litigation.  There is no Action pending or threatened in writing
against the Company or any Subsidiary which (i) adversely affects or challenges
the legality, validity or enforceability of any Transaction Document or any
Securities, or (ii) except as disclosed in the SEC Reports, could, if there were
an unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.  Neither the Company nor any
Subsidiary, nor any director, manager or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
 
3.9           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any employees of the
Company.
 
3.10         Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or
(iii) is or has been in violation of any Laws, including any Laws relating to
taxes, intellectual property, securities, protection of health or the
environment, occupational health and safety, product quality and safety,
consumer protection, and employment and labor matters, except, in the case of
each of clause (i), (ii) and (iii) next preceding, as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
3.11         Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the Disclosure Materials, except where the
failure to possess such permits would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
Securities Purchase Agreement

 
13

--------------------------------------------------------------------------------

 


3.12        Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to their respective businesses and good and marketable title in all
personal property owned by them that is material to their respective businesses,
in each case free and clear of all Liens, except for (i) Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries, (ii) Liens for the payment of federal, state or other taxes,
the payment of which is not delinquent, and (iii) Liens granted in connection
with, solely to secure the performance of, the Loan Agreement.  Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases of which the Company
and the Subsidiaries are in material compliance.
 
3.13        Intellectual Property.
 
(a)           Unless otherwise expressly provided herein, the following terms,
whenever used in this Agreement, shall have the meanings ascribed to them in
this Section 3.13(a):
 
(i)           “Company IP” means (i) all Intellectual Property Rights used in
the conduct of the business of the Company or any Subsidiary as currently
conducted by the Company or such Subsidiary, and (ii) all other Company-Owned
IP.
 
(ii)           “Company-Owned IP” means all Intellectual Property Rights in
which  the Company or any Subsidiary has an ownership interest.
 
(iii)           “Company Products” means, collectively, (i) all products and
services that are currently being published, marketed, licensed, sold, leased,
released, auctioned, distributed, displayed, exhibited, broadcast, telecast, or
performed, or offered for publication, marketing, licensing, sale, lease,
release, distribution, display, exhibition, broadcasting, telecasting, or
performance or at auction, by or on behalf of the Company or any Subsidiary, and
(ii) all products or services currently under development by the Company or any
Subsidiary or that the Company or any of the Subsidiaries are contractually
obligated to develop.
 
(iv)           “Open Source Materials” means all software, art, documentation or
other copyrightable work that is released or distributed as “free software” or
“open source software”, or under substantially similar licensing or distribution
terms, including any software licensed under a license approved as “open source”
by the Open Source Initiative, http://www.opensource.org/, or as “free software”
by The Free Software Foundation, http://www.fsf.org/.
 
(b)           The Company and the Subsidiaries (i) own and have independently
developed or acquired, or (ii) have the valid right or license (exclusive or
non-exclusive, as applicable) to, all Company IP.  The Company IP is sufficient
for the conduct of the business of the Company and its Subsidiaries as currently
conducted and to the Company’s knowledge as currently proposed to be conducted
by the Company or any Subsidiary.
 
(c)           Neither the Company nor any of the Subsidiaries has
(i) transferred ownership of any material Company-Owned IP to any third party,
(ii) knowingly permitted any material Company-Owned IP to enter the public
domain, or (iii) permitted any material Company Registered Intellectual Property
or application therefor to lapse (other than through the expiration of
Registered Intellectual Property at the end of its maximum statutory term or the
abandonment of trademarks or service marks in the ordinary course of business
using reasonable business judgment).
 
(d)           The Company and the Subsidiaries own and have good and exclusive
title to all Company-Owned IP and all Company Registered Intellectual Property,
free and clear of any Liens.  The right, license and interest of the Company and
the Subsidiaries in and to all Third Party Intellectual Property Rights
licensed, leased or subscribed by the Company or a Subsidiary are free and clear
of all Liens (excluding restrictions contained in the applicable license, lease
or subscription agreements with such third parties).
 
Securities Purchase Agreement

 
14

--------------------------------------------------------------------------------

 
 
(e)           None of the execution and delivery or effectiveness of any
Transaction Document, the consummation of the transactions contemplated thereby
and the performance by the Company of its obligations under the Transaction
Documents to which it is a party or signatory, will cause the forfeiture or
termination of, or give rise to a right of forfeiture or termination of, any
Company-Owned IP, impair the right of the Company or any Subsidiary to use,
possess, sell or license any Company-Owned IP or any portion thereof, or result
in the Breach of any Contract relating to any Company-Owned IP.  After the
Closing and the Share Exchange, all Company-Owned IP will be fully transferable,
alienable or licensable by the Company and its Subsidiaries without additional
restriction and without additional payment of any kind to any third party,
subject to any existing license and distribution agreements with third parties.
 
(f)           Section 3.13(f) of the Disclosure Schedule lists all Company
Registered Intellectual Property, and for each item of such Registered
Intellectual Property, (i) the jurisdictions in which such Registered
Intellectual Property has been issued or registered or in which any application
for such issuance and registration has been filed, and (ii) the legal counsel
(if any) assisting in the initial registration or the maintenance of such
Registered Intellectual Property.
 
(g)           Each item of Company Registered Intellectual Property is
subsisting (or, in the case of applications, applied for), all registration,
maintenance and renewal fees currently due in connection with such Registered
Intellectual Property have been or will be timely paid, and all documents,
recordations and certificates in connection with such Registered Intellectual
Property currently required to be filed have been or will be timely submitted to
the relevant patent, copyright, trademark or other authorities in the United
States or foreign jurisdictions, as the case may be, for the purposes of
prosecuting, maintaining and perfecting such Registered Intellectual Property
and recording the Company’s and its Subsidiaries’ ownership interests therein.
 
(h)           To the Company’s knowledge, there is no unauthorized use,
unauthorized disclosure, infringement or misappropriation of any Company-Owned
IP by any third party, including any employee or former employee of the Company
or any Subsidiary, and (ii)  neither the Company nor any Subsidiary has
initiated any lawsuit, mediation or arbitration for infringement or
misappropriation of any Intellectual Property.
 
(i)            Neither the Company nor any Subsidiary has (i) been sued in any
Action (or received any written notice or, to the knowledge of the Company,
threat) that involves a claim of infringement or misappropriation of any Third
Party Intellectual Property Right or which contests the validity, ownership or
right of the Company or any Subsidiary to exercise any Intellectual Property
Right, or (ii) received any written communication that puts the Company or any
Subsidiary on notice of or involves an offer to license or grant any Third Party
Intellectual Property Right or immunities in respect thereof.  Neither the
Company nor any Subsidiary has received any written opinion of legal counsel
that any Company Product or the operation of the business of the Company or any
Subsidiary, as previously or currently conducted, infringes or misappropriates
any Third Party Intellectual Property Rights.
 
(j)           The operation of the business of the Company and the Subsidiaries
as such business is currently conducted and, to the knowledge of the Company, as
currently proposed to be conducted by the Company or any Subsidiary, including
(i) the design, development, manufacturing, production, reproduction, marketing,
licensing, sale, offer for sale, importation, exportation, distribution,
provision or use of any Company Product, and (ii) the Company’s or any
Subsidiary’s use of any product, device or process used in the business of the
Company or such Subsidiary as currently conducted and, to the knowledge of the
Company, as currently proposed to be conducted by the Company or such
Subsidiary, does not and will not infringe or misappropriate any Third Party
Intellectual Property Rights and does not and, to the knowledge of the Company,
will not constitute unfair competition or unfair trade practices under the Laws
of any jurisdiction in which the Company or any Subsidiary conducts business.
 
Securities Purchase Agreement

 
15

--------------------------------------------------------------------------------

 
 
(k)           None of the Company-Owned IP, the Company Products, the Company
and the Subsidiaries is subject to any judicial or governmental Action or
outstanding Order (i) restricting in any manner the use, transfer, or licensing
by the Company or any Subsidiary of any Company-Owned IP or any Company Product,
or which may affect the validity, use or enforceability of any such
Company-Owned IP or Company Product, or (ii) restricting the conduct of the
business of the Company or any Subsidiary in order to accommodate Third Party
Intellectual Property Rights.
 
(l)            Each of the Company and the Subsidiaries has secured from all of
its consultants, employees and independent contractors who independently or
jointly contributed to the conception, authorship, reduction to practice,
creation or development of any material Company-Owned IP, an assignment of
inventions and ownership agreement, in the form Made Available to the Purchases,
assigning all such third party’s Intellectual Property Rights in such
contribution that the Company or any Subsidiary does not already own by
operation of law, and no such third party has retained any rights or licenses
with respect thereto.
 
(m)          To the Company’s knowledge, no current or former employee,
consultant or independent contractor of the Company or any Subsidiary (i) is in
violation of any term or covenant of any Contract relating to employment,
invention disclosure, invention assignment, non-disclosure or non-competition or
any other Contract with any other party by virtue of such employee’s,
consultant’s or independent contractor’s being employed by, or performing
services for, the Company or any Subsidiary or using trade secrets or
proprietary information of others without permission, (ii) has developed any
technology, software, media or other copyrightable, patentable or otherwise
proprietary work for the Company or any Subsidiary that is subject to any
Contract under which such employee, consultant or independent contractor has
assigned or otherwise granted to any third party any rights (including
Intellectual Property Rights) in or to such technology, software or other
copyrightable, patentable or otherwise proprietary work, or (iii) has any right,
license, claim or interest whatsoever in or with respect to any Company-Owned
IP.
 
(n)           To the Company’s knowledge, the employment of any employee of the
Company or any Subsidiary or the use by the Company or any Subsidiary of the
services of any consultant or independent contractor does not subject the
Company or any Subsidiary to any liability to any third party for improperly
soliciting such employee, consultant or independent contractor to work for the
Company or such Subsidiary, whether such liability is based on contractual or
other legal obligations to such third party.
 
(o)           The Company and the Subsidiaries have taken commercially
reasonable steps to protect and preserve the confidentiality of all commercially
valuable confidential or non-public information included in the Company IP
Rights.  All use, disclosure or appropriation of such information owned by the
Company or any Subsidiary by or to a third party has been pursuant to the terms
of a written agreement or other legal binding arrangement between the Company or
a Subsidiary and such third party.  All use, disclosure or appropriation of such
information by the Company or any Subsidiary not owned by the Company or such
Subsidiary has been pursuant to the terms of a written agreement between the
Company or such Subsidiary and the owner of such information, or is otherwise
lawful.
 
Securities Purchase Agreement

 
16

--------------------------------------------------------------------------------

 
 
(p)           To the Company’s knowledge, neither the Company nor any Subsidiary
has (i) incorporated Open Source Materials into, or combined Open Source
Materials with, Company IP, or (ii) distributed Open Source Materials in
conjunction with any Company IP.
 
(q)           To the Company’s knowledge, no (i) government funding,
(ii) facilities of a university, college, other educational institution or
research center, or (iii) funding from any Person (other than funds received in
consideration for the Company’s Equity Interests or Indebtedness incurred on
commercially reasonable terms) was used in the development of any Company-Owned
IP.
 
3.14         Transactions With Affiliates and Employees.  Except as set forth in
the Disclosure Materials, none of the officers or directors of the Company and,
to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than as holders of stock options or warrants, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, manager, member, beneficiary, or
partner.
 
3.15         Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement.  The Purchasers shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by a Purchaser pursuant to agreements of such
Purchaser which fees or commissions shall be the sole responsibility of such
Purchaser) made by or on behalf of other Persons for fees of a type contemplated
in this Section 3.15 that may be due in connection with the transactions
contemplated by this Agreement.
 
3.16         Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged.  The Company has no reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business without a significant increase in cost.
 
3.17         Listing and Maintenance Requirements.  Except as set forth in the
Disclosure Materials and in Schedule 3.17, the Company is, and has no reason to
believe that it will not, upon the issuance of the Shares hereunder and in the
foreseeable future, continue to be, in compliance with the listing and
maintenance requirements for continued listing of the Common Stock on the
principal Trading Market.  The execution of this Agreement does not contravene
the rules and regulations of the principal Trading Market.  Except as set forth
in the Disclosure Materials, the Company has not, in the twelve (12) months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market.
 
3.18         Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Articles of Incorporation or the
laws of its state of incorporation that is or could become applicable to the
Purchasers participating in such Closing as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including as a result of the Company’s issuance of the
Securities at the Closing and the Purchasers’ acquisition or ownership of the
Securities.
 
Securities Purchase Agreement

 
17

--------------------------------------------------------------------------------

 
 
3.19         Tax Status.  The Company and the Subsidiaries and each affiliated,
combined, consolidated or unitary group of which the Company or any Subsidiary
is or has been a member (each, a “Company Group”) have timely filed all federal,
state, local, and foreign Tax Returns required to be filed by it in the manner
prescribed by applicable Laws and all such Tax Returns were true, complete and
correct in all material respects.  Except with respect to Taxes that are
immaterial in amount, all Taxes of the Company and the Subsidiaries (whether or
not shown or required to be shown on any Tax Return) that are due and payable
have been timely paid in full and the accruals and reserves for Taxes (rather
than any reserve for deferred Taxes established to reflect timing difference
between book and tax income) reflected in the Company’s most recent balance
sheet (rather than any notes thereto) are adequate in accordance with GAAP to
cover all unpaid Taxes of the Company and the Subsidiaries.  The Company and the
Subsidiaries have withheld and paid over all material Taxes required to have
been withheld and paid over, and to the knowledge of the Company, the Company
and the Subsidiaries have withheld and paid over all other Taxes required to
have been withheld and paid over, and the Company and the Subsidiaries have
complied with all material information reporting and backup withholding
requirements, including the maintenance of required records with respect
thereto, in each case in connection with amounts paid or owing to any employee,
creditor, independent contractor or other third party.  There are no Liens on
any of the assets or properties of the Company or any Subsidiary with respect to
Taxes.
 
3.20         Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, or (iii) violated
in any material respect any provision of the Foreign Corrupt Practices Act of
1977, as amended.
 
3.21         Investment Company.  The Company is not, and is not an Affiliate
of, an “investment company” within the meaning of the Investment Company Act of
1940, as amended (the “Investment Company Act”).
 
3.22         Sarbanes-Oxley Act. The Company is in compliance with applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, and applicable rules
and regulations promulgated by the Commission thereunder in effect as of the
date of this Agreement, except where such noncompliance could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
Securities Purchase Agreement

 
18

--------------------------------------------------------------------------------

 


3.23         SEC Reports; Financial Statements.  The Company has either filed
all reports required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the twenty-four (24) months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports) (the foregoing materials being collectively referred
to herein as the “SEC Reports”) on a timely basis, or requested and received a
valid extension of such time of filing and filed any such SEC Reports prior to
the expiration of such extension, except for the Company’s failure to file a
Form 8-K relating to the Company’s special meeting of stockholders held on
November 24, 2011.  Except as may have been corrected or supplemented in a
subsequent SEC Report, (i) as of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading, (ii) the financial statements of the
Company included in the SEC Reports (the “Company Financial Statements”) comply
in all material respects with applicable accounting requirements and the rules
and regulations promulgated by the Commission with respect thereto as in effect
at the time of filing, and (iii) such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto, or, in
the case of unaudited financial statements, as permitted by Rule 10-01 of
Regulation S-X promulgated by the Commission under the Securities Act and the
Exchange Act, and fairly present in all material respects the financial position
of the Company and its consolidated subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments and the lack of footnotes.  The Company has not received any letters
of comment from the Staff of the Commission which have not been satisfactorily
resolved as of the date hereof.
 
3.24         Accountants.  To the Company’s knowledge, Mayer Hoffman McCann P.C.
(the “Auditors”), which has expressed its opinion with respect to the Company
Financial Statements as of September  30, 2008, September 30, 2009 and September
30, 2010 and for each of the Company’s fiscal years in the three-year period
ended September 30, 2010, and included in the SEC Reports (including the related
notes), is “independent” with respect to the Company and the Subsidiaries within
the meaning of Regulation S-X promulgated by the Commission and has been
“independent” within such meaning at all times since October 1, 2006.  The
Company has made such disclosure of non-audit services performed by the Auditors
in its proxy statements with respect to its annual meetings of its stockholders
as is required under the Exchange Act, Securities Act and the rules and
regulations of the Commission promulgated thereunder, and all such non-audit
services have been approved in advance by the audit committee of the Board.  To
the knowledge of the Company, each such firm is a registered public accounting
firm as required by the Securities Act and SOX and the corresponding rules and
regulations of the Commission promulgated thereunder.
 
3.25         Internal Control Over Financial Reporting.  The Company has
designed and maintains a system of internal control over financial reporting (as
defined in Rules 13a–15(f) and 15d–15(f) promulgated by the Commission under the
Exchange Act) sufficient to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP.  The Company (i) has designed and
maintains disclosure controls and procedures (as defined in Rules 13a–15(e) and
15d–15(e) promulgated by the Commission under the Exchange Act) to provide
reasonable assurance that all information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules, regulations and forms and is accumulated and
communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure, and (ii) has disclosed, based on its
most recent evaluation of its disclosure controls and procedures and internal
control over financial reporting prior to the date of this Agreement, to its
auditors and the audit committee of the Board (A) any significant deficiencies
and material weaknesses in the design or operation of internal controls over
financial reporting that could adversely affect in any material respect its
ability to record, process, summarize and report financial data, and (B) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal controls over financial
reporting.  The Company’s certifying officers have evaluated the effectiveness
of the Company’s disclosure controls and procedures as of the end of the period
for the most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no significant changes in the Company’s internal control over
financial reporting (as such term is defined in Rule 13a-15(f) promulgated by
the Commission under the Exchange Act) or, to the knowledge of the Company, in
other factors that could significantly affect its internal control over
financial reporting.
 
Securities Purchase Agreement

 
19

--------------------------------------------------------------------------------

 
 
3.26         No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in ARTICLE IIIwith respect to the
Closing, neither the Company, nor any of its affiliates, nor any Person acting
on its or their behalf has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security (other than the offers
and sales contemplated by this Agreement), under circumstances that would cause
the offering of the Securities to be integrated with prior offerings by the
Company (other than the offerings contemplated by the Stock Purchase Agreements
referenced in Section 2.2(a)(vii)) for purposes of the Securities Act or any
applicable stockholder approval provisions, including under the rules and
regulations of any Trading Market on which any of the securities of the Company
are listed or designated.
 
3.27         No General Solicitation.  Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising.  The Company has offered the
Securities for sale only to the Purchasers participating in such Closing and
certain other Accredited Investors.
 
3.28         Certain Registration Matters.  Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 4.2–4.7 with
respect to the Closing, no registration under the Securities Act is required for
the offer and sale of the Securities by the Company to the Purchasers under the
Transaction Documents.  Except as described in Schedule 3.28, the Company has
not granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
Commission or any other Governmental Authority that have not been satisfied.
 
3.29         Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  The Company further
acknowledges that no such Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
such Purchaser or any of their respective representatives or agents in
connection with this Agreement and the transactions contemplated hereby is
merely incidental to such Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
3.30         No Commitment for Additional Financing.  The Company acknowledges
and agrees that no Purchaser has made any representation, undertaking,
commitment or agreement to provide or assist the Company in obtaining any
financing, investment or other assistance, other than the purchase of the
Securities as set forth herein and subject to the conditions set forth
herein.  In addition, the Company acknowledges and agrees that (i) no
statements, whether written or oral, made by any Purchaser or its
representatives on or after the date of this Agreement shall create an
obligation, commitment or agreement to provide or assist the Company in
obtaining any financing or investment, (ii) the Company shall not rely on any
such statement by any Purchaser or its representatives, and (iii) an obligation,
commitment or agreement to provide or assist the Company in obtaining any
financing or investment may only be created by a written agreement, signed by
such Purchaser and the Company, setting forth the terms and conditions of such
financing or investment and stating that the parties intend for such writing to
be a binding obligation or agreement.  Each Purchaser shall have the right, in
it sole and absolute discretion, to refuse or decline to participate in any
other financing of or investment in the Company, and shall have no obligation to
assist or cooperate with the Company in obtaining any financing, investment or
other assistance.
 
Securities Purchase Agreement

 
20

--------------------------------------------------------------------------------

 
 
3.31         No Undisclosed Liabilities.  Except as set forth in Schedule 3.31,
the Company has no Liabilities except for (i) Liabilities reflected or reserved
against in the latest balance sheet included in the SEC Reports, and
(ii) current liabilities which (1) were incurred in the ordinary course of
business of the Company since the date of such balance sheet, and (2) have not
had and could not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
3.32         Acknowledgment Regarding Purchasers’ Representations and
Warranties.  The Company acknowledges and agrees that each Purchaser does not
make and has not made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
ARTICLE IVor elsewhere in this Agreement or any other Transaction Document.
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
 
Each Purchaser hereby, for itself and for no other Purchaser, represents and
warrants to the Company on the date of execution of this Agreement, and as of
the Closing Date, as follows:
 
4.1           Organization; Authority.  Such Purchaser, if an entity, is duly
incorporated, formed or organized, as the case may be, validly existing and in
good standing under the laws of the jurisdiction of its incorporation,
formation, or organization with the requisite corporate, partnership, limited
liability company, trust or other entity power and authority to enter into and
to consummate the transactions contemplated by the applicable Transaction
Documents to which it is a party and otherwise to carry out its obligations
thereunder.  If such Purchaser is an entity, the execution, delivery and
performance by such Purchaser of the Transaction Documents to which it is a
party and the consummation by such Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate or, if such
Purchaser is not a corporation, such partnership, limited liability company,
trust or other applicable like action, on the part of such Purchaser.  If such
Purchaser is an individual, such Purchaser has the capacity to execute, deliver
and perform the Transaction Documents.  Each of this Agreement and the
Registration Rights Agreement has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with terms hereof, will constitute the
valid and legally binding obligation of such Purchaser, enforceable against it
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies or by other
equitable principles.
 
4.2           Purchaser Status.  At the time such Purchaser was offered any
Securities, it was, and at the date hereof and on the Closing Date it is, an
Accredited Investor.  Such Purchaser is not a broker-dealer registered under
Section 15 of the Exchange Act.
 
4.3           General Solicitation.  Such Purchaser is not purchasing any
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
Securities Purchase Agreement

 
21

--------------------------------------------------------------------------------

 


4.4           Access to Information.  Such Purchaser acknowledges that it has
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to its
investment.
 
4.5           Knowledge and Experience of Such Purchaser. Such Purchaser, either
alone or together with its representatives, has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Securities,
and has so evaluated the merits and risks of such investment. Such Purchaser is
able to bear the economic risk of an investment in the Securities and is able to
afford a complete loss of such investment.
 
4.6           Restrictions on Securities. Such Purchaser understands that the
Securities have not been registered under the Securities Act and may not be
offered, resold, pledged or otherwise transferred except (a) pursuant to an
exemption from registration under the Securities Act or pursuant to an effective
registration statement in compliance with Section 5 under the Securities Act,
and (b) in accordance with all applicable securities laws of the states of the
United States and other jurisdictions.
 
4.7           Investment Intent. Such Purchaser is acquiring the Securities as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Securities or any part thereof, without
prejudice, however, to such Purchaser’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Nothing contained herein shall be deemed a
representation or warranty by such Purchaser to hold the Securities for any
particular period of time. Such Purchaser is acquiring the Securities hereunder
in the ordinary course of its business. Such Purchaser does not have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.
 
4.8           Investment Decision.  Such Purchaser is not relying on any other
Purchaser with respect to the financial or tax considerations of such Purchaser
relating to its investment in the Securities.
 
4.9           Compliance with Securities Laws. Such Purchaser is in compliance
with all securities laws applicable to it in connection with the transactions
contemplated by the Transaction Documents, including all securities laws, rules
and regulations in respect of the stabilization or manipulation of the price of
the Common Stock.
 
4.10         Private Placement. Such Purchaser understands and acknowledges that
(i) the Securities are being offered and sold without registration under the
Securities Act in a private placement that is exempt from the registration
provisions of the Securities Act, and (ii) the availability of such exemption
depends in part on, and that the Company and its counsel will rely upon, the
accuracy and truthfulness of the foregoing representations and such Purchaser
hereby consents to such reliance.
 
4.11         Independent Purchasers. Such Purchaser (i) is not an Affiliate of
any other Purchaser, and (ii) has no agreements or understandings with any other
Purchaser that would make such Purchaser the beneficial owner (as such term is
defined for purposes of Section 13 of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder) of the Securities being
purchased by such other Purchaser hereunder.
 
4.12         Commissions.  Such Purchaser has not incurred any obligation for
any finder’s or broker’s or agent’s fees or commissions in connection with the
transactions contemplated hereby.
 
Securities Purchase Agreement

 
22

--------------------------------------------------------------------------------

 


 
4.13       Residence.  If the Purchaser is an individual, such Purchaser resides
in the state identified in the address of such Purchaser set forth on the
signature pages hereof for; if such Purchaser is a partnership, corporation,
limited liability company or other entity, then the office or offices of such
Purchaser in which its investment decision was made is located at the address or
addresses of such Purchaser set forth on such signature pages.
 
ARTICLE V.
OTHER AGREEMENTS OF THE PARTIES
 
5.1         Transfers of Securities; Legends.
 
(a)           The Purchasers may dispose of the Securities only in compliance
with state and federal securities laws.  In connection with any transfer of the
Securities other than pursuant to an effective registration statement, to the
Company, to an Affiliate of the Purchaser or in connection with a pledge as
contemplated by Section 5.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.
 
(b)           Certificates evidencing the Securities will contain the following
legend, so long as is required by this Section 5.1(b):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.  THESE SECURITIESMAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge Securities pursuant to a bona fide margin account and, if required under
the terms of such account, such Purchaser may transfer pledged or secured
Securities to the pledgees or secured parties.  Such pledge or transfer would
not be subject to notice to, or approval or consent of, the Company, and no
legal opinion of legal counsel to the pledgee, secured party or pledgor shall be
required in connection with the pledge, but the legend shall remain on the
pledged Securities and such legal opinion may be required in connection with a
subsequent transfer following default by the Purchaser to the transferee of the
pledge.  At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities. including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) promulgated by the Commission under the
Securities Act or other applicable provision of the Securities Act or the rules
and regulations promulgated by the Commission to amend the list of selling
stockholders thereunderappropriately.
 
Securities Purchase Agreement
 
 
23

--------------------------------------------------------------------------------

 

(c)           Certificates evidencing the Shares shall not contain any legend
(including the legend set forth in Section 5.1(b)):  (i) while a registration
statement (including the Registration Statement) covering the resale of such
Shares is effective under the Securities Act, (ii) following any sale of such
Shares pursuant to Rule 144, (iii) if such Shares are eligible for sale under
Rule 144 by its holder without any limitation as to volume (provided that the
applicable holder provides the Company with reasonable assurances that such
Shares are eligible for sale, assignment or transfer under Rule 144, which shall
not require an opinion of counsel), (iv) in connection with a sale, assignment
or other transfer (other than under Rule 144), provided that the applicable
Purchaser provides the Company with an opinion of counsel to such Purchaser to
the effect that such sale, assignment or transfer of such Shares may be
consummated without registration under the applicable requirements of the
Securities Act,or (v) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the Staff of the Commission).  The Company shall cause
its counsel to issue a legal opinion to the Company’s transfer agent promptly
after the Effective Date if requested by the Company’s transfer agent to effect
the removal of the legend hereunder.  Following the Effective Date or at such
earlier time as a legend is no longer required for the Shares under this
Section 5.1(c), the Company will, no later than three (3) Trading Days following
the delivery by a Purchaser to the Company or its transfer agent (with notice to
the Company) of a certificate containing a restrictive legend and representing
such Shares, endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the re-issuance and, if applicable, the
transfer, together with any other deliveries from such Purchaser as may be
required above in this Section 5.1(c), as directed by such Purchaser, either:
(A) provided that the Company’s transfer agent is participating in the DTC Fast
Automated Securities Transfer Program (the “FAST Program”) (or any successor
program thereto), cause its transfer agent to credit the aggregate number of
unrestricted Shares to which such Purchaser shall be entitled to such
Purchaser’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian (“DWAC”) system (or any successor program
thereto), or (B) if the Company’s transfer agent is not participating in the
FAST Program, cause its transfer agent to issue and deliver (via reputable
overnight courier) to such Purchaser a certificate representing such Shares that
is free from all restrictive and other legends, registered in the name of such
Purchaser or its designee.
 
(d)           The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section 5.1.
 
5.2         Furnishing of Information.  As long as any Purchaser owns any
Securities, (a) the Company covenants to use its best efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act which are required to be filed in order to satisfy
the current public information requirements of Rule 144(c)(1), and (b) if the
Company is no longer subject to the periodic reporting requirements of the
Exchange Act and Rule 144(k) is not available to any Purchaser (other than any
Purchaser who has waived compliance with this provision) with respect to any
Securities held, the Company will prepare and furnish to the Purchasers and make
publicly available in accordance with Rule 144(c)(2) such information as is
required to enable the Purchasers to sell the Securities pursuant to and in
compliance with Rule 144.
 
5.3         Securities Laws Disclosure; Publicity.  The Company shall, by 11:59
p.m. Eastern time on the date hereof, file a Current Report on Form 8-K
disclosing (i) the material transactions contemplated by, and the material terms
of, the Transaction Documents, (ii) the issuance of the Shares, and (iii) the
Company’s stockholders’ equity and shares of Common Stock outstanding as of
September 30, 2011.  The Company shall, by the fourth Trading Day immediately
following the date hereof, file a Current Report on Form 8-K disclosing (to the
extent not disclosed in the aforesaid Form 8-K) (i) the amendments to the
Company’s bylaws, (ii) the appointment of the New Directors, (iii) any other
matters relating to the Transaction Documents or the transactions contemplated
thereby, or any other matters affecting the Company not previously reported in a
SEC Report, required to be reported in a Current Report on Form 8-K.  In
addition, the Company will make such other filings and notices in the manner and
time required by the Commission and the principal Trading
Market.  Notwithstanding the foregoing, the Company shall not publicly disclose
the email address, facsimile number or tax identification or similar number of
any Purchaser.  The Company shall provide the Purchasers with a reasonable
opportunity to review and provide comments on (i) such Form 8-K prior to its
filing with the Commission, and (ii) any press release issued by the Company
relating to the Transaction Documents or any of the transactions contemplated
thereby prior to its release.
 
Securities Purchase Agreement
 
 
24

--------------------------------------------------------------------------------

 
 
5.4         Indemnification.
 
(a)           Indemnification of Purchasers.  In addition to the indemnity
provided in the Registration Rights Agreement, the Company shall indemnify and
hold the Purchasers and their respective shareholders, partners, members,
managers, directors, officers, employees and agents (each, a “Purchaser Party”)
harmless from any and all Losses that any such Purchaser Party may suffer or
incur as a result of or relating to any misrepresentation, any inaccuracy of any
representation, or any breach of any warranty, covenant or agreement made by the
Company in any Transaction Document; provided that such indemnity (other than as
to any indemnity called for under the Registration Rights Agreement) does not
exceed, in the aggregate, the sum of the Investment Amount of such Purchaser
plus such Purchaser Party’s reasonable attorneys’ fees and other costs and
expenses paid in defense, settlement, investigation and discovery subject to
indemnification above.  Except as set forth above, the mechanics and procedures
with respect to the rights and obligations under this Section 5.4(a)shall be the
same as those set forth in the Registration Rights Agreement.
 
(b)           Indemnification of Company.  In addition to the indemnity provided
in the Registration Rights Agreement, each Purchaser shall, severally and not
jointly, indemnify and hold the Company and its shareholders, partners, members,
managers, directors, officers, employees and agents (each, a “Company Party”)
harmless from any and all Losses that any such Company Party may suffer or incur
as a result of or relating to any misrepresentation, any inaccuracy of any
representation, or any breach of any warranty, covenant or agreement made by
such Purchaser in any Transaction Document; provided that such indemnity (other
than as to any indemnity called for under the Registration Rights Agreement)
does not exceed, with respect to each Purchaser, in the aggregate, the sum of
the Investment Amount of such Purchaser plus such Company Party’s reasonable
attorneys’ fees and other costs and expenses paid in defense, settlement,
investigation and discovery subject to indemnification above.  Except as set
forth above, the mechanics and procedures with respect to the rights and
obligations under this Section 5.4(b)shall be the same as those set forth in the
Registration Rights Agreement.
 
5.5         Use of Proceeds.  The Company shall deposit and maintain the net
proceeds from the sale of the Securities hereunder in the Proceeds Account, and
shall not use any portion of such proceeds to repay any Indebtedness or creditor
(including any judgment creditor) of the Company or for the working capital of
the Company, except to the extent permitted by the Bylawsand Section 5.16.
 
5.6         Certain Trading Restrictions.
 
(a)           Restrictions.  So long as a Purchaser continues to hold any
Securities, such Purchaser will not, nor will it knowingly through its
Affiliates, engage in any “short sale” of Common Stock (as such term is defined
in Rule 200(a) of Regulation SHO promulgated by the Commission under the
Exchange Act) (a “Short Sale”), except on those days (each a “Permitted Day”) on
which the aggregate short position with respect to the Common Stock of such
Purchaser prior to giving effect to any Short Sales by such Purchaser on such
Permitted Day does not exceed such Purchaser’s Permitted Share Position (as
defined below) on such Permitted Day; provided, however, that a Purchaser will
only be entitled to engage in transactions that constitute Short Sales on a
Permitted Day to the extent that following such transaction, the aggregate short
position with respect to the Common Stock of such Purchaser does not exceed such
Purchaser’s Permitted Share Position.  For purposes of this Section 5.6, a
Purchaser’s “Permitted Share Position” means, with respect to any date of
determination, the number of shares of Common Stock owned by such Purchaser
(including Shares).
 
Securities Purchase Agreement
 
 
25

--------------------------------------------------------------------------------

 
 
(b)           Other Transactions Permitted.  Subject to Section 5.6(a) and
applicable securities laws, the Company acknowledges and agrees that nothing in
this Section 5.6or elsewhere in any Transaction Document prohibits any Purchaser
from, and each Purchaser is permitted to, engage, directly or indirectly, in
hedging transactions involving the Shares and its other shares of Common Stock
(including by way of short sales, purchases and sales of options, swap
transactions and synthetic transactions) at any time.
 
5.7         Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchasers or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require stockholder
approval of the sale of the Securities to the Purchasers unless stockholder
approval is obtained before the closing of such subsequent transaction.
 
5.8         Stockholder Rights Plan.  No claim will be made or enforced by the
Company or, to the knowledge of the Company, any other Person that any Purchaser
is an “Acquiring Person” under any stockholder rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any Purchaser
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents.
 
5.9         Investment Company Act.  The Company shall conduct its business in a
manner so that it will not be required to register as an “investment company”
under the Investment Company Act.
 
5.10       Non-Public Information.
 
(a)           The Company warrants that the Company has not provided any
material non-public information to any Purchaser in connection with this
Agreement and the other Transaction Documents which will remain material and
non-public following the disclosure contemplated by Section 5.3.
 
(b)           The Company covenants and agrees that following the announcement
contemplated in Section 5.3, neither it nor any other Person acting on its
behalf will provide any Purchaser (other than a Purchaser who is a director or
officer of the Company or an Affiliate of a director or officer of the Company)
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Purchaser
shall have executed a written agreement regarding the confidentiality and use of
such information.  The Company understands and confirms that each Purchaser
shall be relying on the foregoing representations in effecting transactions in
securities of the Company.
 
5.11           Listing of Common Stock.  The Company hereby agrees to use its
best efforts to maintain the listing of the Common Stock on the principal
Trading Market and, failing that, any Trading Market, and, if required by the
rules and regulations of the principal Trading Market, to list all of the Shares
on such Trading Marketas promptly as practicable after the Closing.  The Company
further agrees that, if the Company applies to have the Common Stock traded on
any other Trading Market, it will include in such application all of the Shares,
and will take such other action as is necessary to cause all of the Shares to be
listed on such other Trading Market as promptly as reasonably practicable.  The
Company will take all action reasonably necessary to continue the quotation or
listing and trading of its Common Stock on a Trading Market and will comply in
all material respects with the Company’s reporting, filing and other obligations
under the bylaws and other rules and regulations of the applicable Trading
Market.
 
Securities Purchase Agreement
 
 
26

--------------------------------------------------------------------------------

 
    
5.12       Filing of Form 10-K.  The Company hereby agrees to use its best
efforts (i) to file its Form 10-K for its fiscal year ended September 30, 2011
with the Commission not later than December 29, 2011, (ii) if the Company cannot
file such Form 10-K on or prior to such date, timely to request extension of the
time to file such Form 10-K and to file such Form 10-K prior to the expiration
of such extension, and (iii) if the Company cannot file such Form 10-K on or
prior to the expiration of such extension, as soon thereafter as possible.
 
5.13       Annual Meeting of Stockholders.  The Company hereby agrees to use its
best efforts to call, convene and holds the next annual meeting of its
stockholders (the “Annual Meeting”) as soon as reasonably practicable, and in no
event later than February 15, 2012. In connection therewith, the Company hereby
agrees, at its expense, to promptly prepare and file preliminary and definitive
proxy statements relating the solicitation of proxies for: (a) the approval of
all transactions recommended by the Restructuring Committee (as defined below)
to the extent stockholder approval may be required under applicable federal and
state securities and corporate laws, the Company’s Organizational Documents, the
rules and regulations of the principal Trading Market, by agreement, or
otherwise; (b) the election to the Board of individuals nominated by the
Necessary Purchasers; and (c) such other business as may be transacted at the
annual meeting with the approval of the Board and a majority of the New
Directors.  The Company shall deliver drafts of any preliminary and definitive
proxy statements to be filed in connection with the Annual Meeting to the
Purchasers at least  five (5) days prior to the filing thereof, and shall make
any revisions thereto reasonable requested by the Necessary Purchasers.
 
5.14       Board of Directors.  Each Lead Purchaser has the right, until the
date such Lead Purchaser beneficially owns less than five percent (5%) of the
issued and outstanding shares of Common Stock, to (i) designateone director
(each, a “New Director”) prior to the Closing to serve on the Board on and after
the Closing, (ii) nominate one director for election by the stockholders of the
Company at each meeting of the stockholders of the Company at which directors
are to be elected, and (iii) designate a replacement director to fill any
vacancy if the director previously designated or nominated by such Lead
Purchaser ceases for any reason to be a director.  Subject to the applicable
fiduciary duties of the Board, or any applicable committee thereof, and
compliance by the Company and the Board, or such committee, in good faith with
applicable law, including the rules and regulations of the Commission and the
listing rules of the principal Trading Market, and subject to the completion by
the New Directors of the Company’s standard directors’ and officers’
questionnaire, (a) effective on the Closing Date, the directors of the Board
will increase the number of directors serving on the board by three and will
elect the New Directors to fill the vacancies on the Board; provided that, with
respect to any New Director who shall not have satisfied any of the foregoing
conditions as of the Closing Date, the Board shall elect such New Director to
fill such vacancy as soon as practicable upon the satisfaction of such
conditions, and (b) the Company shall nominate the New Directors for election to
the Board by the Company’s stockholders at the next annual meeting of such
stockholders.
 
5.15       Assistant Treasurer.  The Board shall appoint the New Director
designated from time to time by a majority of the New Directors to serve as an
Assistant Treasurer of the Company, and shall authorize and designate the
individual serving as New Assistant Treasurer to be the sole signatory with
respect to the Proceeds Account.
 
Securities Purchase Agreement
 
 
27

--------------------------------------------------------------------------------

 

5.16       Restricted Corporate Actions.  Prior to the completion of the Annual
Meeting (including the election of new directors to the Board), without the
approval of both a majority of the Board and a majority of the New Directors,
the Company shall not, and shall not permit or suffer any direct or indirect
subsidiary to:  (a) (i) issue or sell any shares of capital stock or other
equity interests, Common Stock Equivalents or other equity equivalents,any debt,
or any other securities (other than pursuant to Common Stock Equivalents
outstanding on the date hereof and set forth on Schedule 3.6), (ii) makeany
investments in, purchase any securities of, lend or advance any money to, or
acquire by merger, consolidation or otherwise, any other Person, except for
(A) loans or advances to, or investments in, (1) any wholly-owned subsidiary in
the ordinary course of its business, or (2) which do not exceed $50,000 in the
aggregate, and (B) routine travel advances and sales commission draws to its
employees in the ordinary course of its business,(iii) incur any debt or other
material liabilities, including any guarantee, endorsement or other suretyship,
(iv) incur or assume any Lien on the Proceeds Account or any material Lien on
any other of its assets or properties, (v) merge or consolidate with or into any
other Person, or authorize any other reorganization or recapitalization of the
Company (except as contemplated hereby) or such subsidiary, (vi) sell, lease,
transfer, exclusively license, or otherwise dispose of all or any material
portion of the properties or assets of the Company or such subsidiary, other
than in the ordinary course of its business, (vii) liquidate or dissolve the
Company or such subsidiary, (viii) initiate or sufferany event of bankruptcy,
insolvencyor similar proceeding under foreign, federal or state laws, (ix) make
any material change to its business, (x) initiate or settle any Action,
(xi) hire any executive officer, (xii) enter into any transaction or agreement,
or amend, supplement or otherwise modify any existing transaction or agreement,
(1) with any of its directors, managers, or executive officers, or any of their
respective related family members or Affiliates, (2) which is material to the
Company and its consolidated subsidiaries, taken as a whole, or (3) which would
have a significant likelihood of affecting any transaction contemplated hereby,
includingthe Redomesticationor the Restructuring, in any materially adverse
respect, (xiii) rescind, supplement, amend, or otherwise modify any of its
(1) Organizational Documents, (2) outstanding capital stock or other equity
interests, or outstanding Common Stock Equivalents or other equity
equivalents,or (3) material agreements, (xiv) disburse any funds from, or remove
or add any authorized signatory for, the Proceeds Account, (xv) rescind,
supplement, amend or otherwise modify the resolutions adopted in the unanimous
written consent attached to the Company’s Secretary’s Certificate delivered at
the Closing (the “Closing Resolutions”), (xvi) pay or discharge any claims or
Liabilities other than (i) in the ordinary course of its business, or (ii) with
the approval of the Chief Executive Officer and a majority of the New
Director,(xvii) make or commit to make capital expenditures in excess of $50,000
in the aggregate,(xviii) split, reverse split, combine, consolidate, reorganize
or reclassify, or declare or make any capital stock dividend (including any
dividend or distribution of securities convertible into capital stock) on, any
class or series of its capital stock, or recapitalizeitself, (xix) nominate
directors for election by stockholders at the Annual Meeting, or (xx) take any
other action which requires the approval of the Board pursuant to the Company’s
Organization Documents or applicable Law (each of the foregoing actions in this
clause (a), a “Restricted Corporate Action”), or (b) authorize, or agree to
take, any Restricted Corporate Action.
 
5.17       Transfer Agent Instructions.  If the Transfer Agent Instructions
shall not have been delivered at the Closing executed by the Company’s transfer
agent, or if the Company shall retain a new transfer agent not bound by the
Transfer Agent Instructions, the Company shall use its commercially reasonable
efforts to obtain its or such transfer agent’s agreement to the Transfer Agent
Instructions.
 
Securities Purchase Agreement
 
 
28

--------------------------------------------------------------------------------

 

5.18       Reorganization.  The Company and the Purchasers agree that, as soon
as practicable after the Closing, the Company shall consummate a holding company
reorganization, whereby the Company shall become a wholly-owned subsidiary of a
new public holding company through a Restructuring.  In connection therewith,
the Board in the Closing Resolutions has designated and established an ad hoc
special committee of the Board at the Closing (the “Restructuring Committee”),
consisting of the three New Directors and two other members of the Board, and
delegated the full and exclusive power and authority of the Board to review,
evaluate, investigate, pursue and negotiate the terms and conditions of,to
authorize and approve the terms and conditions of, and to take, and to authorize
and direct the appropriate officers of the Company to take, all actions such
committee deems necessary or desirable to consummate, such reorganization,
including a Redomestication and a Restructuring, all as more fully set forth in
the Closing Resolutions.  The Company agrees with and warrants to each Purchaser
to use its best efforts to consummate such reorganization as soon as reasonably
practicable after the Annual Meeting, including the Board from time to time
taking the following actions:  (i)  approving and adoptingany plan or plans of
merger or exchange approved by the Restructuring Committee and submitted to the
Board for approval and adoption, (ii submitting such plan or plans to the
stockholders of the Company for approval (including, upon request of the
Restructuring Committee, authorizing the approval of such plan or plans by the
written consent of the stockholders in lieu of a meeting, and/or directing the
Chairman of the Board, the Chief Executive Officer or the President of the
Company to call a special meeting of the stockholders to approve such plan or
plans), and (iii) recommending to the stockholders the approval of such plan or
plans.  Notwithstanding the provisions of Section 5.16, the Restructuring
Committee shall have the power and authority to authorize disbursements from the
Proceeds Account in connection with the consummation of the Restructuring.  The
Company and the Board will comply in all respects with the Closing Resolutions,
including the amendments to the Bylaws effected thereby.
 
5.19       Material Adverse Events.  The Company shall promptly, and in any
event within five (5) Business Days, notify the Purchasers of any event which,
individually or in the aggregate with other events, has had, or could reasonably
be expected to result in, a Material Adverse Effect.
 
5.20       Equal Treatment of Purchasers.  No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the Purchasers.  For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended to treat the
Purchasers as a class and shall not in any way be construed as the Purchasers
acting in concert or as a group with respect to the purchase, disposition or
voting of Securities or otherwise.
 
5.21       Delivery of Securities After Closing.  The Company shall deliver, or
cause to be delivered, the certificates or instruments evidencing the respective
Securities purchased by each Purchaser at any Closing to such Purchaser not
later than three (3) Trading Days of the Closing Date.
 
5.22       Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.  If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 
ARTICLE VI.
MISCELLANEOUS
 
6.1         Fees and Expenses.  Except as expressly set forth in this Agreement
or the other Transaction Documents, each party shall pay the fees and expenses
of its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.  The Company shall pay
all transfer agent fees, stamp taxes and other taxes and duties levied in
connection with the issuance of the Securities.
  
Securities Purchase Agreement
 
 
29

--------------------------------------------------------------------------------

 
 
6.2         Entire Agreement.  The Transaction Documents, together with the
exhibits, appendices and schedules thereto, contain the entire understanding of
the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.
 
6.3         Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or via email at the email address specified pursuant to this Section 6.3 prior
to 6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number or via email at the email address specified
pursuant to this Section 6.3 on a day that is not a Trading Day or later than
6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service for overnight delivery to the street address specified pursuant to this
Section 6.3, or (d) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as follows:
 
 
If to the Company:
LiveDeal, Inc.

 
2490 E. Sunset Road, Suite 100

 
Las Vegas, Nevada  89120

 
Attn:  President

 
 
With a copy to (which copy shall not be required to constitute notice):

 
 
Snell & Wilmer L.L.P.

 
One Arizona Center

 
Phoenix, AZ  85004-2202

 
 
Attn:   Dan Mahoney, Esq.

 
 
If to a Purchaser:
To the facsimile number or email or street address set forth under such
Purchaser’s name on the signature pages hereof;

 
or such other facsimile number or email or street address as may be designated
in writing hereafter, in the same manner, by such Person.
 
6.4         Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and Necessary Purchasers (provided, however, that any such
amendment that adversely affects any Purchaser or class of Purchasers in a
manner that does not apply uniformly to all Purchasers or Shares, as applicable,
shall require the written consent of such adversely affected Purchaser or class)
or, in the case of a waiver, by the party against whom enforcement of any such
waiver is sought; provided, however, that a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of certain Purchasers and that does not directly or indirectly affect the
rights of other Purchasers must be given by all Purchasers to which such waiver
or consent relates; and, provided, further, that the provisions of the proviso
next preceding may be amended, modified, or supplemented only with the consent
of all Purchasers.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.
   
Securities Purchase Agreement
 
 
30

--------------------------------------------------------------------------------

 
 
6.5         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser.  Any Purchaser
may assign any or all of its rights under this Agreement and any other
Transaction Document to any Person to whom such Purchaser assigns or transfers
any Securities; provided that such assignment or transfer is in accordance with
this Agreement and the transferee agrees in writing to be bound, with respect to
the transferred Securities, by the provisions hereof that apply to the
“Purchasers”.
 
6.6         No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns, and, to the extent set forth in Section 5.4(a) and Section 5.4(b),
respectively, the Purchaser Parties and the Company Parties, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.
 
6.7         Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) may be commenced, and to the extent permitted
by applicable law shall be commenced exclusively, in the state and federal
courts sitting in the County of San Diego, State of California (the “San Diego
Courts”).  Each party hereto hereby irrevocably submits to the jurisdiction of
the San Diego Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such San Diego Court, or that such Proceeding has been commenced in an
improper or inconvenient forum.  To the extent permitted by applicable law, each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  If any
party shall commence a Proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such Proceeding shall be reimbursed by
the other party for its attorney’s fees and other costs and expenses actually
incurred with the investigation, preparation and prosecution of such Proceeding.
 
6.8         Survival.  The representations, warranties, agreements and covenants
contained herein shall survive the applicable Closing for a period of three (3)
years; provided that the provisions of Section 5.4 shall survive with respect to
Proceedings brought against an indemnified party by a third party.
 
6.9         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
the Company and Purchasers whose aggregate Investment Amount is not less than
$2.0 million, and such counterparts have been delivered to the signing
Purchasers (in the case of the Company’s signature) or the Company (in the case
of the Purchasers’ respective signatures), it being understood that the parties
need not sign the same counterpart.  In the event that any signature is
delivered by facsimile or electronic transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
electronic signature page were an original thereof.
   
Securities Purchase Agreement
 
 
31

--------------------------------------------------------------------------------

 
 
6.10       Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.11       Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
6.12       Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
6.13       Termination.  This Agreement may be terminated: (i) by any Purchaser,
only as to such Purchaser’s obligations hereunder without any effect whatsoever
on the obligations between the Company and the other Purchasers, by written
notice to the other parties, if the Closing has not been consummated on or
before the date two (2) Business Days after the date originally scheduled for
the  Closing; provided, however, that no such termination will affect the right
of any party to sue for any breach by the other party (or parties); or (ii) by
the Companywith respect to a particular Closing, by written notice to the
Purchasers, if the Closing has not been consummated on or before the date five
(5) Business Days after the date originally scheduled for the Closing; provided,
however, that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).
 
6.14       Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  The decision of each Purchaser to
purchase Securities pursuant to this Agreement has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, or condition (financial
or otherwise) of the Company or any Subsidiary which may have been made or given
by any other Purchaser or by any agent or employee of any other Purchaser, and
no Purchaser or any of its agents or employees shall have any liability to any
other Purchaser relating to or arising from any such information, materials,
statements or opinions.  Nothing contained herein or in any Transaction
Document, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Document.  The Company hereby
confirms that it understands and agrees that the Purchasers are not acting as a
“group” as that term is used in Section 13(d) of the Exchange Act.  Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no other
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment hereunder.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including the rights arising out
of this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser represents that it has been
represented by its own separate legal counsel in its review and negotiations of
this Agreement and the other Transaction Documents.
   
Securities Purchase Agreement
 
 
32

--------------------------------------------------------------------------------

 
 
6.15       Payment Set Aside.  To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law (including
any bankruptcy law, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had never been made or such enforcement
or setoff had never occurred.
 
[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ SIGNATURE PAGE FOR COMPANY FOLLOWS ]
   
Securities Purchase Agreement
 
 
33

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
LiveDeal, Inc., a Nevada corporation
     
By:
/s/ Kevin Hall
   
Kevin Hall
   
President and Chief Executive Officer

 
 [ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ SIGNATURE PAGES FOR PURCHASERS FOLLOW ]
   
Securities Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated below.
 
PURCHASER:
 
Name of Purchaser:  
Isaac Capital Group LLC
   
Signature of Authorized Signatory of Purchaser:  
/s/ Jon Isaac
   
Name of Authorized Signatory:  
Jon Isaac
   
Title of Authorized Signatory:  
Managing Member
   
Address of Purchaser:  
3525 Del Mar Heights Road, Suite 765
     
San Diego, California 92130
   
Investment Amount:  
$500,000
   
Number of Shares:  
 
(equal to Investment Amount divided by $1.24)  
403,225

 
[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ ADDITIONAL SIGNATURE PAGES FOR PURCHASERS MAY FOLLOW ]
   
Securities Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated below.
 
PURCHASER:
 
Name of Purchaser:  
John Kocmur
   
Signature of Purchaser:  
/s/ John Kocmur
   
Address of Purchaser:  
12526 High Bluff Drive, Suite 190
     
San Diego, California  92130
   
Investment Amount:  
$500,000
   
Number of Shares:  
 
(equal to Investment Amount divided by $1.24)  
403,225

 
[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ ADDITIONAL SIGNATURE PAGES FOR PURCHASERS MAY FOLLOW ]
  
Securities Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated below.
 
PURCHASER:
 
Name of Purchaser:  
Kingston Diversified Holdings LLC
   
Signature of Authorized Signatory of Purchaser:  
/s/ Tudor MihaiGavrila
   
Name of Authorized Signatory:  
Tudor MihaiGavrila
   
Title of Authorized Signatory:  
Managing Member
   
Address of Purchaser:  
535 Burleigh Private
     
Ottawa, OntarioK1J 1J9
     
CANADA
   
Investment Amount:  
$500,000
   
Number of Shares:  
 
(equal to Investment Amount divided by $1.24)  
403,225

 
[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ ADDITIONAL SIGNATURE PAGES FOR PURCHASERS MAY FOLLOW ]
   
Securities Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated below.
 
PURCHASER:
 
Name of Purchaser:  
Lausanne LLC
   
Signature of Authorized Signatory of Purchaser:  
/s/ Elizabeth Sugarman
   
Name of Authorized Signatory:  
Elizabeth Sugarman
   
Title of Authorized Signatory:  
Managing Member
   
Address of Purchaser:  
9595 Wilshire Blvd, Suite 801
     
Beverly Hills, California  90210
   
Investment Amount:  
$250,000
   
Number of Shares:  
 
(equal to Investment Amount divided by $1.24)  
201,612

 
[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ ADDITIONAL SIGNATURE PAGES FOR PURCHASERS MAY FOLLOW ]
   
Securities Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated below.
 
PURCHASER:
 
Name of Purchaser:  
Augustus Gardini, L.P.
 
By:  151 Rodeo Corp., its General Partner
   
Signature of Authorized Signatory of  
 
Purchaser’s General Partner:  
/s/ Steve Sugarman
   
Name of Authorized Signatory:  
Steve Sugarman
   
Title of Authorized Signatory:  
President
   
Address of Purchaser:  
233 Wilshire Blvd., Suite 830
     
Santa Monica, California  90401
   
Investment Amount:  
$250,000
   
Number of Shares:  
   
(equal to Investment Amount divided by $1.24)  
201,612

 
[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ ADDITIONAL SIGNATURE PAGES FOR PURCHASERS MAY FOLLOW ]
   
Securities Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
